On Motion for Rehearing.
Appellant in his motion urges for the first time fundamental error upon the ground that appellee’s pleading does not raise the issue of appellant’s negligence in not keeping a proper lookout for his own safety.
We quote the pleading in full:
“For further answer herein defendant says that plaintiff did not use or exercise ordinary care for his own protection but carelessly and negligently drove along said highway at a negligent rate of speed without keeping a proper lookout; that said barricade mentioned in plaintiff’s petition was plainly visible, and if plaintiff had been keeping a proper lookout and using ordinary care in driving along said highway, he could and would have seen said barricade in time to make the detour mentioned in plaintiff’s petition, and could have avoided said accident.
“The defendant says that the plaintiff was driving along said highway with a companion named Oscar Pate, and that both the plaintiff and the said Oscar Pate were under the influence of intoxicating liquors, and were not driving in a careful manner and were not keeping a proper lookout, and that in so driving on said highway the plaintiff was guilty of negligence which directly and proximately caused and contributed to his injuries.
“Wherefore, defendant says that if plaintiff suffered the damage and injuries complained of by him, such damage and injuries were directly and proximately caused and contributed to by the aforesaid negligence of the plaintiff, all of which the defendant stands ready to verify, and prays that it be discharged with ifs costs.”
The points which appellant makes in this regard, as we gather them from the motion, are:
(1) The pleading is a unit asserting but a single ground' of contributory negligence, and the failure to keep a proper lookout, and intoxication, cannot be segregated as separate independent defenses.
(2) That “negligent rate of speed” is inseparably connected with “without keeping a proper lookout,” and the latter alone was not sufficient, under the pleading, as a defense to the suit.
(3)The pleading does not allege that the negligent failure to keep a proper lookout proximately caused or contributed to the injury.
Appellant did not except to the pleading, and made no objection either to the submission of the issues or to the manner and form in which they were submitted. He must therefore be deemed to have acquiesced" in the construction which the court, in the issues submitted, placed upon the pleading.
It was not necessary for appellee to prove every act of contributory negligence in order to maintain his defense. Failure to keep a proper lookout was alone sufficient, if the failure was negligence and a proximate cause of the injury; all of which the jury found. The last paragraph of the pleading specifically alleged that appellee’s “injuries were directly and proximately caused and contributed to by the aforesaid negligence of the plaintiff.” The trial court manifestly construed this allegation to relate to every preceding allegation of negligence, including the failure to keep a proper lookout. The pleading is fairly susceptible of that construction, and appellant is not in position at this stage of the proceeding to question it.
Appellant also urges for the first time that special issue No. 6 is duplicitous, in that it submits “direct and proximate cause” and “contributing proximate cause.” We agree with appellant that the special issue submits both of these issues, if, in fact, they are two separate issues. The language is “directly and proximately cause and contribute.” Thus, it will be observed, they were submitted conjunctively, and, if two separate issues, the jury found affirmatively upon each. This finding accords with' appellee’s pleading that the negligence “directly and proximately caused and contributed” to the injury. We do not think the special issue is duplicitous. What it in fact submits is whether the found negligent act was a proximate cause of the injury. Whether it 'was an independent cause, or only one of two or more contributing causes, is unimportant. But whether or not duplicitous, it does submit “direct and proximate cause.” With this contention of appellant we' agree. However, if it were duplicitous, that fact would not vitiate it as a basis for the court’s judgment; the additional finding that it was a “contributing proximate cause”’ being surplusage, and therefore to be discarded, and it could not be attacked for the first time on appeal on that ground. Appellant should have objected to it before it was submitted to the jury.
The motion is overruled.
Overruled.